DETAILED ACTION
Receipt is acknowledged of applicant’s argument/remarks filed on August 26, 2022, claims 1-20 are pending and an action on the merits is as follows.	
	Applicant's arguments with respect to the claims have been fully considered but are moot in view of the same ground(s) of rejection. Applicant has not amended the claims.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8, 11, 13-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki (Pub No.: EP 2 952 414 A1).
Regarding claims 1 and 11, Takahiro discloses an electric power steering device and method comprising
a driver input torque sensor for sensing a torque applied by a driver to a steering device (e.g., steering torque 154 detects steering torque Th – see par. 28); 
a steering angle sensor for sensing a steering angle (e.g., steering angle sensor 152 detects actual steering angle – see par. 26 and Figure 3); 
a vehicle speed determination device for determining a vehicle speed (e.g., vehicle speed sensor 153 detects vehicle speed Vel – see par. 26); and 
an electronic power steering unit including an electronic processor and a memory (e.g., electronic power steering (EPS) – side electronic control unit (ECU), which requires a memory to process information from steering torque, steering angle and vehicle speed sensors – see par. 25 and 28) , wherein the electronic processor is configured to: 
determine a vehicle steering intervention threshold (e.g., torque threshold Tth) based on the torque sensed by the driver input torque sensor, the steering angle, and the vehicle speed (e.g., the torque threshold Tth is determined based on the torque sensor, steering angle sensor and vehicle speed sensor information to control the electric power steering device ), and execute a prediction model (e.g., electronic power steering (EPS) – side electronic control unit (ECU) – see par. 17-19, 31, 33 and Figures 3-4 ) by:
Note:  the specification provides a broad description of the term “a vehicle steering intervention threshold…” without outlining the detail mechanism / process for determining the “vehicle steering intervention threshold” based on torque, steering angle and vehicle speed information – se specification (Pub. No.: 2021/0188343) abstract, par. 3, 21-24 and 28-29. 
   
determining a torque gradient of the torque sensed by the driver input torque sensor (e.g., Figure 7 depicts steering torque pattern across a time period during the operation of the electric power steering device; wherein a steering torque difference between time t1 and t2 or t3 and t4 is determined based on the steering torque data / signal – see par. 42-43, Figure 7). 
However, Tsubaki fails to specifically disclose predicting whether the vehicle steering intervention threshold will be exceeded within a predetermined time based on the torque gradient.
Note:  the specification provides a broad description of the term “predicting whether the vehicle steering intervention threshold will be exceeded…” without outlining the detail mechanism / process for the predicting step  – se specification (Pub. No.: 2021/0188343) abstract, par. 3, 4, 22-24. 

However, as the steering torque Th (absolute value) is equal to or larger that a torque threshold Tth and integration operation is perform within the steering torque difference between a respective time (see par. 42-43, 9, abstract; Figure 7), one of ordinary skill in the art can reasonably conclude that the electric power steering device requires to anticipate (e.g., predict) the switching of vehicle control condition based on the integration value result and integration threshold Sth to provide steering control assistance to prevent the loss of the vehicle stability.  
 when the vehicle steering intervention threshold is predicted to be exceeded within the predetermined time, reducing a power steering assist and/or providing a counter steer force to the steering device to avoid the loss of control condition or the vehicle rollover condition (added remark(s) and alternative limitation(s)) (e.g., as the steering torque Th (absolute value) is equal to or larger than the torque threshold Tth, an integration operation is performed, for instance, within the steering torque difference between time t1 and t2 or t3 and t4 and determine – e.g., predict, a switch control condition is required when the integration value is equal or greater than an integration threshold Sth to provide steering control assistance to prevent the loss of the stability of the control system and improve performance of a switching judgement from an automated steering mode to a manual steering mode while changing motor current to get the actual steering angle close to a target steering angle when the driver operates the steering wheel. Figure 7 depicts multiple time change of the steering torque to the torque threshold (Tth) in relation to the integral operation – see par. 42-43, 44, 28, 9, 2, , abstract; Figure 7). 

Regarding claims 3 and 13, Takahiro discloses an electric power steering device and method wherein the steering angle sensor is disposed on a steering column of the steering device (e.g., the steering angle sensor 152 installed on a column shaft – see par. 26) or the steering angle sensor is based on motor rotation of a power steering control motor and a ratio with respect to the rack and pinion gear.

Regarding claims 4 and 14, Takahiro discloses an electric power steering device and method wherein the steering angle sensor is configured to sense rotation of a pinion gear secured to a steering shaft of the vehicle to move a rack (e.g., the steering angle sensor 152 is configured to detect the actual steering angle by the column shaft including an intermediate shaft and a pinion shaft – e.g., rack and pinion mechanism 5  – see par. 3, 26, 36; Figure 1). 

Regarding claims 8, 18-19, Takahiro discloses an electric power steering device including a communication bus connecting the electronic power steering unit including the electronic processor to the driver input torque sensor, the steering angle sensor, and the vehicle speed determination device (Figures 3 depict a communication line (e.g., bus line)  between steering angle sensor, torque sensor and vehicle speed sensor with the EPS-side ECU  – see par. 25-29).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hille et al.  (Pub No.: US 2005/0222727 A1) in view of Yamashita et al. (Pub. No.: US 2018/0079447 A1).
Regarding claim 9, Hille et al. disclose an active rollover protection utilizing steering angle rate map comprising: 
a steering angle sensor for sensing a steering angle (e.g., steering angle sensor detects the steering angle – see par. 15; Figure 1); 
a vehicle speed determination device for determining a vehicle speed (e.g., speed sensor 12 detects vehicle speed – see par. 14, Figure 1); and 
an electronic power steering unit including an electronic processor and a memory (e.g., a controller 20 configured to process information from steering angle sensor and speed sensor 12 - which requires a memory – to determine a rollover tendency of a vehicle based on sensors information – see par. 14-16, Figure 1), wherein the electronic processor is configured to: 
determine a vehicle steering intervention threshold based on the steering angle, and the vehicle speed (e.g., determining a critical change rate based on steering angle and velocity signals / data – rate map 46. For instance, Figure 3 depicts the critical steering angle change rate 44 based on steering angle and velocity – see par. 17, 19-20, 24 and Figure 3).
Note:  the specification provides a broad description of the term “a vehicle steering intervention threshold…” without outlining the detail mechanism / process for determining the “vehicle steering intervention threshold” based on torque, steering angle and vehicle speed information – se specification (Pub. No.: 2021/0188343) abstract, par. 3, 21-24 and 28-29. 

However, Hille et al. failed to disclose a driver input torque sensor for sensing a torque applied by a driver to a steering device and determine a vehicle steering intervention threshold based on the torque sensed by the driver input torque sensor.
However, Yamashita et al. teach a steering device comprising a torque sensor 7 to detect steering torque Th, a steering angle sensor 6 to detect rotation of the steering wheel 20 and vehicle speed sensor 8 to detect vehicle speed; wherein steering device is configured to set a steering angle threshold based on torque sensor, steering angle sensor and  vehicle speed sensor signals /data for restraining a driver from turning a steering wheel to a position beyond a desired steering angle value and avoiding steering reaction force to increase sharply – see par. 24-25, 34, 39, 50, 54, abstract; Figures 4, 6-7, and 8). 
Given the teaching of Yamashita et al., it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to modify Hille et al.’s invention to incorporate, within the active rollover protection utilizing steering angle rate map, a mechanism / process for determining critical change rate / steering angle threshold based steering angle sensor, torque sensor and vehicle speed sensor signal / data for restraining a driver from turning a steering wheel to a position beyond a desired steering angle value and avoid steering reaction force increases sharply 
The modification would enhance an active rollover protection utilizing steering angle rate map configured to protect against rollover in a vehicle and restrain a driver from turning a steering wheel to a position beyond a desired steering angle value for avoiding steering reaction force to increase sharply based on critical steering angle change rate / steering angle threshold.   
execute a prediction model (e.g., controller 20) by: 
determining a steering angle gradient from the steering angle sensed by the steering angle sensor (e.g., determining a change rate of the steering angle detected by the steering angle sensor 16 – see par. 21, 20,  15, 17, 5, Figure 4), 
predicting whether the vehicle steering intervention threshold will be exceeded within a predetermined time based on the steering angle gradient (e.g., compares the critical change rate to the change rate of steering angle detected by the sensor 16 to determine whether or not there is a tendency for rollover based on the comparison result (e.g., predicting) – see par. 20-22), and 
Note:  the specification provides a broad description of the term “predicting whether the vehicle steering intervention threshold will be exceeded…” without outlining the detail mechanism / process for the predicting step  – se specification (Pub. No.: 2021/0188343) abstract, par. 3, 4, 22-24. 

when the vehicle steering intervention threshold is predicted to be exceeded within the predetermined time, reducing a power steering assist and/or providing a counter steer force to the steering device to avoid the loss of control condition or the vehicle rollover condition (e.g., When the detected change rate of the steering angle is equal to or greater than the critical change rate, the method determines there is a tendency for rollover it will proceed to step 60; wherein the active rollover protection system 10  quickly and accurately predict a tendency for a vehicle rollover and to provide sufficient time to allow the vehicle and the appropriate actuator 32 to respond and take corrective action to prevent rollover – for instance, by generating correction signal to an actuator of a steering system to reduce rollover tendency  – par. 21-22, 6, 8 and Figure 4).

Allowable Subject Matter

Claims 2 and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12 and 15-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Argument

Applicant’s arguments filed on August 26, 2022, with respect to the rejections of claims as cited on the Office Action mailed on May 26, 2022, have been fully considered but are not persuasive. 
Regarding applicant’s first arguments with respect to the claim 1 limitation: “There is no discussion in Tsubaki regarding preventing a loss of control condition or a vehicle rollover condition. In fact, since the system in Tsubaki is an automatic parking assist system, it is not readily apparent nor inherent as to why one of ordinary skill in the art would look to such a system to address the problem of loss of vehicle control during user steering. Tsubaki therefore fails to teach or suggest the claimed reducing a power steering assist and/or providing a counter steer force to the steering device to avoid the loss of control condition or the vehicle rollover condition” – see page 8, par. 1, the examiner respectfully disagreed with applicant allegation. It appear that applicant had   selectively (i) disregard disclosure of vehicle operating under manual steering mode and   the implementation of a mechanism / process for providing a steering assist torque when the driver operate the steering wheel and (ii) present a conclusory statement indicating that Tsubaki is related to determine when to switch from automatic steering mode to manual steering model by only considering par. 38-39 and 10-11 of the cited prior art without considering the entire disclosure of Tsubaki’s reference.  Applicant may consider that Tsubaki teach a mechanism / process for changing / adjusting motor current to get an actual steering angle close to a target steering angle when a switch control condition is required – for instance, when the integration value is equal or greater than an integration threshold Sth to provide steering control assistance to prevent the loss of the stability of the control system and improve performance of a switching judgement when the driver operate the steering wheel. Furthermore, the claimed invention do not outline any particular condition or scenario wherein “ … reducing a power steering assist and/or providing a counter steer force to the steering device to avoid the loss of control condition or the vehicle rollover condition” (added remark(s) and alternative limitation(s)) and given the broadest reasonable interpretation of the claim in light of the specification, it is the examiner’s position that Tsubaki teaches the claimed invention. The rejection is maintained.  Applicant is kindly invited to review the above Office Action and its cited section(s). 

Regarding applicant’s second argument(s) with respect to the claim 1 limitation: “However, the Office asserts that Tsubaki teaches performing an integration of a steering torque between a first and second time. See Office action dated 5/26/22, pgs. 3 - 4. The Office concludes that this operation is equivalent to a prediction of the torque exceeding a threshold. This is incorrect. The integration operation performed in Tsubaki would simply provide an average torque for the period of time between the first and second period. This is done in Tsubaki, in particular, to ensure that any brief, erroneous spike in torque (for example, caused by a bump or hitting a curb or a brief turn of the steering wheel by the user) does not automatically cause the system to switch from the automatic steering mode to the manual steering mode. See Tsubaki, para. [0012]” – see page 8, par. 3 – page 9, par. 1. The examiner respectfully disagreed with applicant’s allegation. It appears that applicant did not consider the cited sections of  Tsubaki’s par. 42-43 and 9 on the office action; wherein an integration operation is performed within the steering torque difference between time t1 and t2 or t3 and t4 and determine – e.g., predict, a switch control condition is required when the integration value is equal or greater than an integration threshold Sth to provide steering control assistance to prevent the loss of the stability of the control system and improve performance of a switching judgement when the driver operate the steering wheel. Figure 7 depicts multiple time change of the steering torque to the torque threshold (Tth) in relation to the integral operation. Given the broadest reasonable interpretation of the claim  in light of the specification, it is the examiner’s position that Tsubaki teaches the claimed invention. The rejection is maintained.  Applicant is kindly invited to review the above Office Action and its cited section. 

Regarding applicant’s third argument(s) with respect to the claim 9 limitation:  “The Office admits that Hille fails to teach the above-cited subject matter and asserts that Yamashita teaches the limitation” – for instance, “Independent claim 9 recites, in part, when the vehicle steering intervention threshold is predicted to be exceeded within the predetermined time, the electronic power steering unit is configured to reduce a power steering assist and/or provide a counter steer force to the steering device to avoid a loss of control condition or a vehicle rollover condition.” “Applicant respectfully disagrees, and asserts that the Office's combination of the teachings of Yamashita with the teachings of Hille is improperly made in hindsight” – see page 9, par. 3 – page 10, par. 3. The examiner respectfully disagreed with applicant’s allegation. First, Yamashita reference was cited - to modify Hille et al. – to address the limitation of “a driver input torque sensor for sensing a torque applied by a driver to a steering device and determine a vehicle steering intervention threshold based on the torque sensed by the driver input torque sensor” and not the above argued limitations which is disclosed by Hille et al. (main prior art); applicant is invited to carefully review the rejection of claim 9 as being unpatentable over Hille et al.  in view of Yamashita et al. Second, regarding the statement “… improperly made in hindsight,” applicant had failed to present evident that the rejection or the references themselves does not provide a reason to combine the cited references and made a conclusory statement based on limitation not being addressed by Yamashita et al to modify Hille et al.. Given the broadest reasonable interpretation of the claim  in light of the specification, it is the examiner’s position that Hille et al.  in view of Yamashita et al. teach the claimed invention. The rejection is maintained.  Applicant is kindly invited to review the above Office Action and its cited section. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664